COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00437-CV


THE BRINKMANN CORPORATION,                                 APPELLANTS
DON S. CLAYTON, STEVEN W.
NEUWOEHNER, CHRISTINA
EDWARDS, KELLY RIPLEY, AND
DEBBIE COPELAND

                                      V.

INTERNATIONAL DEVELOPMENT,                                   APPELLEE
LLC D/B/A INTERNATIONAL
DEVELOPMENT CORP.


                                  ------------

         FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                  ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

     We have considered appellant The Brinkmann Corporation’s “Unopposed

Motion For Reinstatement.” The motion is GRANTED. The appeal is ordered




     1
      See Tex. R. App. P. 47.4.
reinstated and the portions of the reporter’s record specified in the trial court’s

“Order Partially Sealing Trial Record” signed April 5, 2011, are sealed.



       We have also considered the parties’ “Agreed Motion To Dismiss

Interlocutory Accelerated Appeal.” It is the court=s opinion that the motion should

be granted; therefore, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(2),

43.2(f).

       Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 14, 2011




                                      2